IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             September 2022 Term                              FILED
                               _______________
                                                                       October 26, 2022
                                                                           released at 3:00 p.m.
                                    No. 21-0579                        EDYTHE NASH GAISER, CLERK
                                  _______________                      SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA


                          CITY OF MARTINSBURG,
                          Defendant Below, Petitioner,

                                        v.

               COUNTY COUNCIL OF BERKELEY COUNTY,
                      Plaintiff Below, Respondent.

        ________________________________________________________

               Appeal from the Circuit Court of Berkeley County
                  The Honorable Michael Lorenson, Judge
                       Civil Action No. CC-02-2021-C-14

                       APPEAL DISMISSED AS MOOT

        ________________________________________________________

                        Submitted: September 14, 2022
                           Filed: October 26, 2022

Floyd McKinley Sayre, III, Esq.              Anthony J. Delligatti, Esq.
Bowles Rice LLP                              Jeffery T. Mauzy, Esq.
Martinsburg, West Virginia                   Martinsburg, West Virginia
Counsel for the Petitioner                   Counsel for the Respondent


CHIEF JUSTICE HUTCHISON delivered the Opinion of the Court.

JUSTICE WOOTON concurs and reserves the right to file a separate opinion.
                                       SYLLABUS


              “Moot questions or abstract propositions, the decision of which would avail

nothing in the determination of controverted rights of persons or of property, are not

properly cognizable by a court.” Syl. pt. 1, State ex rel. Lilly v. Carter, 63 W.Va. 684, 60

S.E. 873 (1908).




                                             i
HUTCHISON, Chief Justice:


              In this appeal from the Circuit Court of Berkeley County, the parties ask us

to examine a dispute between the City of Martinsburg (“the City”) and the Berkeley County

Council (“the County”). The circuit court entered an injunction halting the City’s efforts

to regulate the County’s excavation and construction of a parking lot on land owned by the

County but located within the City’s boundaries. The City now appeals the injunction

because it wants to compel the County to comply with a municipal stormwater ordinance

in its excavation and construction.


              However, the excavation and construction the City seeks to regulate has been

completed by the County. Moreover, while the parties’ dispute seems to raise novel

questions of law with a potential to arise again in the future, the City’s briefing fails to

address the questions clearly and properly. Accordingly, we dismiss the appeal as moot.


                        I. Factual and Procedural Background


              Understanding the complexity of the parties’ dispute requires that we briefly

discuss the pollution laws and regulations governing stormwater. Congress enacted the

Clean Water Act to prohibit entities from discharging pollutants into the waters of the

United States unless the entity obtains a permit under the “National Pollution Discharge

Elimination System” or “NPDES.” See 33 U.S.C. §1251 et seq. (1972). A state may obtain

an NPDES permit to regulate “discharges into navigable waters within its own

jurisdiction[.]” 33 U.S.C. § 1342(b). Further, an NPDES permit may regulate “discharges

                                             1
composed entirely of storm water.” 40 C.F.R. § 122.26. The West Virginia Department

of Environmental Protection (“DEP”) has obtained an NPDES permit that allows for the

operation and regulation of “municipal separate storm sewer systems” (often referred to by

the moniker “MS4”) in West Virginia. See 40 C.F.R. § 122.26; 47 CSR § 10.2.29 (2012).


              The West Virginia Legislature has empowered municipalities “to own,

acquire, construct, equip, operate and maintain . . . [a] stormwater collection system and

control system[.]” W. Va. Code § 16-13-1(a)(2) (2001). The Legislature has also provided

that municipalities with stormwater systems, and which are designated as “Separate Storm

Sewer System” communities under federal and state law, have “the authority to enact

ordinances . . . which allow for the issuance of orders, the right to enter properties and the

right to impose reasonable fines and penalties regarding correction of violations of

municipal stormwater ordinances . . . within the municipal watershed served by the

municipal stormwater system,” as well as the authority to file an action to “bring the party

into compliance with the applicable stormwater ordinance[.]” W. Va. Code §§ 16-13-

23a(l) and (m) (2008). See also W. Va. Code §§ 8-20-10(f) and (g) (2020) (similarly

authorizing municipalities designated as separate storm sewer system communities to enact

stormwater ordinances and compel compliance with the ordinances).


              The City operates a municipal separate stormwater sewer system and has an

NPDES permit through the DEP. The City has adopted a stormwater management

ordinance to regulate stormwater discharges. See Stormwater Management Ordinance of

the City of Martinsburg, Ordinance 2013-17.

                                              2
              The County owns a building located within the City’s limits and, in January

2021, was excavating and reconstructing the building’s parking lot. After an inspection,

the City sent notice that the County had violated the stormwater management ordinance

because it failed to obtain a permit or submit plans for the excavation to the City. The City

threatened that it would obtain a stop work order regarding the County’s excavation, and

it also threatened that it might pursue “other civil and criminal penalties.”


              The County responded to the City’s threats by filing the instant action against

the City seeking injunctive relief. On January 29, 2021, the circuit court granted the County

a temporary restraining order precluding further action by the City. After receiving

exhibits and arguments from the parties, the circuit court granted a permanent injunction

on June 23, 2021.


              The City now appeals the circuit court’s permanent injunction order.

However, while this action was pending, the County completed the excavation and

construction on the parking lot at issue.


                                        II. Discussion


              The parties have raised several policy arguments regarding the propriety of

the circuit court’s injunction order.       The City generally insists that the Legislature

authorized it to adopt a stormwater ordinance in line with federal and state pollution laws.

Further, it insists the Legislature has empowered it to enforce its stormwater ordinance

against any party violating the ordinance within the City, including the County. The City

                                               3
argues that it is bound to protect its NPDES permit by ensuring that all entities within its

border comply with federal, state and city stormwater guidelines. Conversely, the County

asserts that it has its own NPDES permit and guidelines that it chooses to operate under.

The County also asserts that it is an independent political subdivision of the State that

cannot be subjected to regulation from a municipality. Finally, to the extent the City seeks

to impose a permit requirement, the County contends that state law exempts counties from

municipal construction permit requirements. See W. Va. Code § 8-12-14 (1992) (granting

municipalities “plenary power and authority” to require construction permits to enforce the

State’s building code but providing that “no such permits may be required of the state, a

county or other governmental entity, its contractors, agents or employees[.]”).


              While the legal positions of the parties appear to have great consequence to

the relations between the cities and counties of this State, we decline to review them for an

obvious reason: the parties’ dispute is moot. When this case was filed in the circuit court,

the City sought to regulate the County’s excavation and construction activity, but the

County has completed the parking lot and is no longer engaged in excavation and

construction. Hence, any relief granted to the City at this point would be of no avail.

“Although there existed a true controversy befitting judicial intervention when this case

was originally submitted” to the circuit court, that specific controversy no longer exists.

Hart v. Nat’l Collegiate Athletic Ass’n, 209 W. Va. 543, 548, 550 S.E.2d 79, 84 (2001). A

case “in which a controversy no longer exists” and which “presents only an abstract




                                             4
question that does not arise from existing facts or rights” is, by definition, moot. Black’s

Law Dictionary (11th ed. 2019).


              Our law is clear: “Courts will not ordinarily decide a moot question.” Syl.

pt. 1, Tynes v. Shore, 117 W. Va. 355, 185 S.E. 845 (1936). “Moot questions or abstract

propositions, the decision of which would avail nothing in the determination of

controverted rights of persons or property are not properly cognizable by a court.” Syl. pt.

1, State ex rel. Lilly v. Carter, 63 W.Va. 684, 60 S.E. 873 (1908). Nevertheless, this Court

recognizes that technical mootness, in and of itself, does not automatically preclude our

consideration of a matter. If a legal question of great public import is capable of repetition

yet likely to evade review, then this Court may choose to examine the question despite it

being technically moot. 1 However, in the instant case, we decline to attempt a review of

the issues raised because they are not properly presented.




              As we said in Syllabus Point 1 of Israel v. W. Va. Secondary Schools
              1


Activities Commission, 182 W. Va. 454, 388 S.E.2d 480 (1989):

                      Three factors to be considered in deciding whether to
              address technically moot issues are as follows: first, the court
              will determine whether sufficient collateral consequences will
              result from determination of the questions presented so as to
              justify relief; second, while technically moot in the immediate
              context, questions of great public interest may nevertheless be
              addressed for the future guidance of the bar and of the public;
              and third, issues which may be repeatedly presented to the trial
              court, yet escape review at the appellate level because of their
              fleeting and determinate nature, may appropriately be decided.

                                              5
              First and foremost, we decline to review the complex issues raised because

the City’s briefs do not address the statutes that appear to form the legal basis for the City’s

stormwater ordinance. Article I of the City’s stormwater ordinance provides it was enacted

(in part) pursuant to Chapter 8, Article 20 and Chapter 16, Article 13 of the West Virginia

Code. See Stormwater Management Ordinance, 2013-17, Article I, § A(2). In one long

sentence of its brief, the City lists these same chapters and articles. Petitioner’s Brief at 4-

5. Nowhere else does the City’s brief discuss these relevant statutes, nor does the brief

argue how this Court should interpret or apply these statutes in the context of the parties’

dispute.


              Second, we decline to review the issues raised because the City’s new brief

fails to fully meet the requirements of Rule 10 of the Rules of Appellate Procedure. We

say “new” brief because, on May 31, 2022, we rejected the City’s “old” brief because it

too failed to comply with Rule 10. For example, Rule 10(c)(7) provides that a brief “must

contain appropriate and specific citations to the record on appeal,” and provides that this

Court “may disregard errors that are not adequately supported by specific references to the

record on appeal.” By our count, the City’s old brief contained only three citations to the

record; the new brief now contains five citations. Nevertheless, the City’s new brief

repeatedly refers to and/or quotes passages from the 345-page record without any citations.

The City’s brief also refers to an April 2021 administrative order of consent against the

City by the United States Environmental Protection Agency “which requires the City to

control runoff from new and redevelopment projects.” Petitioner’s Brief at 9. However,


                                               6
the records of that federal proceeding were not made part of the appellate record and are

not discussed in the brief beyond the cursory reference above.


              We recognize that an appellate lawyer operates within the constraints of a

client’s wishes and checkbook. However, those constraints do not obviate the Rules of

Appellate Procedure. “As advocate, a lawyer zealously asserts the client’s position under

the rules of the adversary system.” Preamble, W. Va. Rules of Professional Conduct (2015)

(emphasis added). Likewise, this Court is entitled to strict adherence to the Rules of

Appellate Procedure; compliance with the Rules is essential to our ability to carefully

review and fairly decide cases. Because the legal issues implicated by the parties were not

addressed in a manner compliant with Rule 10, we decline to address them.


             In summary, the dispute on appeal between the parties is moot. While the

legal questions raised by the dispute are of great public significance, appear capable of

repetition and may yet evade legal review, we refuse to address them in the form presented.


                                                                 Appeal dismissed as moot.




                                            7